DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered. 
3. 	Claims 1-20 are currently pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).



5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

6. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-8 are directed to a method (i.e., process), claims 9-13 are directed to a system (i.e., machine), and claims 14-20 are directed to a tangible, non-transitory computer-readable medium (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “accessing, …, a plurality of data objects associated with a user…, wherein each data object of the plurality of data objects includes: an identifier of a physical object represented by the data object and a reference to a representative electronic image of the physical object; presenting, …, the plurality of representative electronic images of the plurality of data objects to the user for selection, including a first electronic image associated with a first data object of the plurality of data objects and a second electronic image associated with a second data object of the plurality of data objects; receiving,…, a user selection of the first electronic image and the second electronic image; adding,…, a connection data entry, wherein the connection data entry indicates an association of the first data object and the second data object; and presenting,…, an indication of the association of the first data object and the second data object between the first electronic image and the second electronic image.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely associating information regarding an object with image objects and associating two or more objects. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “one or more processors”, “a computer device”, and “a display of the computer device”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., a cellular phone, a smart phone, a wearable computer), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving a user selection … presenting an indication of the association of the first data object and the second data object ….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, “a computer device”, and “a display of the computer device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving a user selection … presenting an indication of the association of the first data object and the second data object ….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 9:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 9 recites the at least following limitations of “access a plurality of data objects associated with a user …, wherein each data object of the plurality of data objects includes: an identifier of a physical object represented by the data object and a reference to a representative electronic image of the physical object; present the plurality of representative electronic images of the plurality of data objects to the user for selection…, including a first electronic image associated with a first data object of the plurality of data objects and a second electronic image associated with a second data object of the plurality of data objects; receive a user selection of the first electronic image and the second electronic image; add a connection data entry, wherein the connection data entry indicates an association of the first data object and the second data object; and present an indication of the association of the first data object and the second data object between the first electronic image and the second electronic image….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely associating information regarding an object with image objects and associating two or more objects. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 9 further to the abstract idea includes additional elements of “one or more processors”, “a program memory”, “a computer device”, and “a display of the computer device”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., a cellular phone, a smart phone, a wearable computer), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving a user selection … presenting an indication of the association of the first data object and the second data object ….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, “a computer device”, and “a display of the computer device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving a user selection … presenting an indication of the association of the first data object and the second data object ….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 14:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 14 recites the at least following limitations of “access a plurality of data objects associated with a user…, wherein each data object of the plurality of data objects includes: an identifier of a physical object represented by the data object and a reference to a representative electronic image of the physical object; present the plurality of representative electronic images of the plurality of data objects to the user for selection…, including a first electronic image associated with a first data object of the plurality of data objects and a second electronic image associated with a second data object of the plurality of data objects; receive a user selection of the first electronic image and the second electronic image; add a connection data entry…, wherein the connection data entry indicates an association of the first data object and the second data object; and present an indication of the association of the first data object … and the second data object between the first electronic image and the second electronic image….” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in fundamental economic principles or practices (including insurance), namely associating information regarding an object with image objects and associating two or more objects. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 14 further to the abstract idea includes additional elements of “one or more processors”, “a computer system”, “a computer device”, and “a display of the computer device”. However, the additional elements recite generic computer components such as a computer, computing devices (i.e., a cellular phone, a smart phone, a wearable computer), a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Furthermore, the additional claim limitations of “receiving a user selection … presenting an indication of the association of the first data object and the second data object ….” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors”, “a computer device”, and “a display of the computer device” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. The courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process similar to Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) -- See MPEP 2106.05(f)(2).
 Also, the additional claim limitations of “receiving a user selection … presenting an indication of the association of the first data object and the second data object ….” fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-8, 10-13, and 15-20 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claims 2, 10, and 15: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method, the computer system, and the tangible non-transitory computer-readable medium recited in independent claims 1, 9, and 14 by further specifying wherein each identifier comprises a reference to a respective record within a data table within the database, the record storing a plurality of data items regarding the corresponding physical object. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 3, 11, and 16: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method, the computer system, and the tangible non-transitory computer-readable medium recited in independent claims 1, 9, and 14 by further specifying wherein: the user selection indicates a selection order in which the user selects the first electronic image prior to selecting the second electronic image to indicate a directionality of the association of the first data object to the second data object; and the connection data entry in the database indicates the directionality of the association of the first data object to the second data object. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 4, 12, and 17: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method, the computer system, and the tangible non-transitory computer-readable medium recited in independent claims 1, 9, and 14 by further specifying determining, by the one or more processors, one or more missing data items of the first data object; obtaining, by the one or more processors, additional data regarding the physical object associated with the first data object, wherein the additional data includes additional information regarding at least one of the one or more missing data items; and adding, by the one or more processors, a data entry to a record associated with the first data object storing the additional information regarding the at least one of the one or more missing data items. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 5 and 18: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method and the tangible non-transitory computer-readable medium recited in independent claims 1 and 14 by further specifying wherein obtaining the additional data comprises: presenting, by the display of the computer device, an indication of the at least one of the one or more missing data items to the user; and receiving, at the one or more processors, the additional information from the user. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claims 6, 13, and 19: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method, the computer system, and the tangible non-transitory computer-readable medium recited in independent claims 1, 9, and 14 by further specifying wherein obtaining the additional data comprises: determining, by the one or more processors, an identifying characteristic of the physical object associated with the first data object; and accessing, by the one or more processors, the additional data from the database or an external data source based upon the identifying characteristic of the physical object. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. This dependent claim only narrows the computer-implemented method recited in independent claim 1 by further specifying further comprising: identifying, by the one or more processors, an insurance policy associated with the second data object; and updating, by the one or more processors, the insurance policy based upon the connection data entry. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claims 8 and 20: the additional recited limitations of these claims merely further narrow the abstract idea discussed above. These dependent claims only narrow the computer-implemented method and the tangible non-transitory computer-readable medium recited in independent claims 1 and 14 by further specifying further comprising: identifying, by the one or more processors, an insurance policy associated with the second data object; and updating, by the one or more processors, the insurance policy based upon the connection data entry. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, these dependent claims are patent-ineligible.  

Response to Applicant’s Arguments
7.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to claims 1-20 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that as in Example 23, the process recited in claim 1 of the present application is necessarily rooted in computer technology to overcome a problem specifically arising in graphical user interfaces related to limited display space. Additionally, as in Example 23, the process recited in claim 1 does not recite any mathematical concept or a mental process that can be performed in the human mind, or by a human using a pen and paper, nor does it recite any other judicial exception. Accordingly, as with claim 1 of Example 23, claim 1 of the present application does not set forth or describe an abstract idea. Instead, the claimed method is necessarily rooted in computer technology to overcome a problem specifically arising in graphical user interfaces. Therefore, claim 1 of the present application is not directed to a judicial exception (Step 2A: NO) (See Applicant Arguments/Remarks Pages 9-11 received on 06/06/2022). 
In response to Applicant’s arguments, Examiner respectfully submits that unlike claim 1 of Example 23, claim 1 of the present application further to the abstract idea includes, additional elements of a computer, computing devices (i.e., a cellular phone, a smart phone, a wearable computer), a server, and/or software programing (the additional element) that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (specifically, associating information regarding an object with image objects and associating two or more objects by requesting data representing values, receiving data representing values, recording data representing values, presenting representing values, etc.). Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). Therefore, claim 1 of the present application is directed to a judicial exception. See details of Claim Rejections - 35 USC § 101 of claims 1-20 in the section above. 

Conclusion
8. 	The prior art made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Geva et al. (U.S. Pub. No. 2010/0027896) teach automated application interaction using a virtual operator.
	Zeuli (U.S. Pub. No. 2005/0120296) teach method and apparatus for processing image data.
	Billman et al. (U.S. Pub. No. 2014/0132409) teach wildfire risk assessment.
9.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
10.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696